Citation Nr: 1039332	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).
	
2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of an eye 
injury.

5.  Entitlement to service connection for bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1954 to November 
1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a August 2006 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO.  A transcript of the hearing 
testimony is associated with the claims file.  The Veteran 
submitted additional evidence for which he waived initial RO 
review and consideration.  In light of the waiver, the Board may 
consider the evidence in this decision without the necessity for 
a remand.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a psychiatric disorder that is related to active 
military service or events therein.

2.  There is no evidence which independently corroborates any 
claimed in-service stressor. 

3.  The preponderance of the evidence is against finding that the 
Veteran's bilateral hearing loss is linked to service or events 
therein.

4.  The preponderance of the evidence is against finding that the 
Veteran incurred a head injury in service or has any current 
residual of an in-service head injury.

5.  The preponderance of the evidence is against finding that the 
Veteran's eye disability is linked to service or events therein.

6.  The preponderance of the evidence is against finding that the 
Veteran's bilateral knee condition is linked to service or events 
therein.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated during active military service, and a psychosis may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a).

3.  Chronic residuals of a head injury were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  Chronic residuals of an eye injury were not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

5.  Chronic residuals of a bilateral knee condition were not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
December 2005, March 2006 and June 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The RO 
provided notice how disability ratings and effective dates are 
determined.  The claims were readjudicated in an August 2007 
statement of the case.

The Veteran's service treatment records are not available and 
attempts to secure them have proved futile.  38 C.F.R. § 3.159.  
The RO advised the Veteran of the missing service treatment 
records in an August 2007 statement of the case.  He has been 
advised to submit documents that relate to his alleged 
disabilities in service.  

VA has a heightened duty to assist the veteran in developing his 
claim since the records may have been lost or destroyed by fire.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but, rather, increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. 
App. 46, 51 (1996).

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims.  VA did not provide the Veteran with an examination in 
connection with his claims, and the Board finds that examinations 
are not necessary to decide the merits of these claims.  Under 
the VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

Admittedly, the threshold for the duty to provide an examination 
is rather low. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, however, the evidence of record is sufficient to decide the 
claims of entitlement to service connection for an acquired 
psychiatric disorder, bilateral hearing loss, residuals of a head 
injury, residuals of an eye injury, and a bilateral knee 
condition.  The Veteran's submitted VA and private treatment 
records.  Unfortunately, these do not show that any corroborated 
suggestion that any claimed disability is related to service.  
Indeed, there is no competent evidence of any pertinent disorder 
until decades postservice.  There is no competent evidence 
linking any of the claimed disorders to service.  Thus, there is 
no requirement that VA provide a compensation examination or 
obtain an opinion. 

Governing Law and Regulations

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, private medical 
records, and VA records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service connection will also be presumed for certain chronic 
diseases, including a psychosis and a sensorineural hearing loss, 
if manifest to a compensable degree within one year after 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection 
for an acquired psychiatric disorder, to include dysthymia, 
anxiety, and PTSD; bilateral hearing loss; residuals of a head 
injury; residuals of an eye injury; and for a bilateral knee 
disorder.  Specifically, he claims that due to an automobile 
accident that occurred sometime during between June and September 
1954, he currently has residuals of a head injury, a bilateral 
knee condition, and residuals of an eye injury.  The Veteran also 
claims that he currently suffers from PTSD or dysthymia and 
anxiety due to traumatic events he witnessed while in service as 
a crash rescuer.  Finally, the Veteran contends that his current 
bilateral hearing loss is due to service on flight lines and due 
to in-service aircraft noise.  

PTSD, Dysthymia, and Anxiety

The Veteran reports that while in service he served on around 
aircraft and that he witnessed many terrible sights that caused 
him to experience anxiety attacks.  He stated that the anxiety 
attacks affected him for several years without any medical 
explanation.  He contends that in the early 1970s anxiety was 
diagnosed and he was prescribed medication that he still takes to 
this day. 

In a June 2007 stressor statement, the Veteran reported that in 
October or November 1954 he saw two men catch fire while they 
fueled an airplane.  He stated that he tried to help one of the 
men, who was burned beyond recognition, and the memory of the man 
still haunts him to this day.  Additionally, he reported 
witnessing a plane crash in either 1954 or 1955 into a housing 
development setting homes on fire and killing several people, 
including children.  The Veteran stated that he was a part of the 
cleanup crew following this disaster.  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the disorder in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of an appellant's service, the 
claimant's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Effective July 13, 2010; VA  amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

The Veteran's contentions do not qualify for consideration under 
the revised regulations because they do not relate to hostile 
military or terrorist activity.  While the events he is claiming 
may have been traumatic, they simply do not involve hostile 
activity.  Thus, the regulations as in effect prior to July 13, 
2010, control here.

In this case, November 2005 VA treatment records show that the 
Veteran reported a history of suffering from panic attacks since 
leaving the service in 1956.  He reported witnessing two airmen 
burn in a fire.  Following the examination the clinical 
assessment was dysthymia and anxiety, not otherwise specified.  
The examiner stated in writing that the validity of the Veteran's 
account of witnessing the men burn in service was questionable.  

Because the revised regulations do not apply, the Board must 
first determine whether the Veteran engaged in combat with the 
enemy.  In this regard, the Veteran primarily served during 
peacetime, and he did not serve in combat during the Korean 
Conflict.  His DD 214 states that he did not have any foreign 
service, and it does not reflect the appellant's receipt of any 
award for combat service.   

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, his 
lay statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.

The Veteran asserts that he was a crash rescuer; however, his DD 
214 shows that his military occupational specialty was that of 
administrative helper.  Although the Veteran contends that he was 
only assigned as an administrative helper after he witnessed his 
stressor events, he has not offered any additional evidence to 
corroborate these claimed events, or any evidence to corroborate 
the alleged job change.  The RO requested numerous times for the 
Veteran to supply information specific enough to enable further 
development of the claim, names of the deceased soldiers, and 
specific two-month time windows of when the events occurred.  
However, the Veteran failed to respond with information more 
specific than the stressor information mentioned above.  

In July 2006, the RO was informed by the National Personnel 
Records Center that a search concerning the alleged stressor at 
Bolling Air Force Base would require the Veteran's complete unit 
or organization.   

The RO made a formal finding on the unavailability of obtaining 
federal records in May 2007.  The RO noted that the Veteran 
failed to provide sufficient information for meaningful research 
by the service department.  Again, the Veteran has not provided 
specific names of the people involved or specific dates in his 
claimed traumatic experiences that are capable of being verified.  
See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the 
duty to assist is not always a one-way street).  The Veteran 
himself must carry the burden of advancing sufficiently detailed 
information about at least one incident to enable VA to 
corroborate them.  He has not done so here, even though this 
responsibility lies with him under 38 C.F.R. § 3.159(c)(2)(i), 
and he had ample notice of the importance of a verified stressor 
in his case.  The factual data required, i.e., names, dates and 
places, are straightforward facts and do not place an impossible 
or onerous task on appellant.  The duty to assist is not always a 
one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood, 1 Vet. App. at 192-93.  

The Board also notes that the Veteran does not currently have a 
diagnosis of PTSD.  Without a current diagnosis, there is no 
basis upon which to grant service connection for posttraumatic 
stress disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, the only evidence linking dysthymia and 
anxiety to service are the appellant's own statements.  Given 
that the appellant is not trained in psychiatry, he is not 
competent to offer an opinion linking any diagnosed psychiatric 
disorder to service.  

As such, the claim must be denied.  

Bilateral Hearing Loss

In this case, the Veteran specifically contends that he has a 
bilateral hearing loss due to in-service noise exposure on flight 
lines and due to aircraft noise.  With regard to his contentions 
of in-service noise exposure, as noted above, the Veteran's DD 
214 states that he worked as an administrative helper.  Although 
the Veteran claims that he was a crash rescuer there is no 
evidence available to verify this statement.  Based on this 
information, his assertion that he was exposed to excessive noise 
in-service is not consistent with the facts and circumstances of 
the Veteran's service.  38 U.S.C.A. § 1154(a).

While the Veteran's service treatment records are not available 
for review, after separation from active service in 1956 there 
are no post-service medical records referring to any complaints 
or treatment for hearing loss until January 2006.

There is competent evidence that the Veteran currently has 
hearing loss sufficient to require the use of hearing aids.  A 
January 2006 VA audiological consult stated that the Veteran had 
a moderately severe high frequency sensorineural hearing loss.  
However, there is no evidence that any current hearing loss is 
related to the Veteran's service.  

In considering the medical history detailed above, the Board 
notes that the time that has elapsed between military service and 
the first post-service treatment, in this case, six decades, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and that he 
experienced certain symptoms, Layno v. Brown, 6 Vet. App. 465 
(1994), as a layperson he is not competent to diagnose a 
sensorineural hearing loss, or state that any hearing loss within 
the first year after service was so severely disabling that it 
met the minimum requirements of 38 C.F.R. § 3.385 (2009).  Such 
an opinion could only be offered by someone who has received 
specialized training in audiology.

It is well to note that in this case, the Veteran is not claiming 
to have experienced continuous hearing loss symptomatology since 
active service.  Indeed, at his January 2006 VA audiological 
consult, he noted an onset of hearing loss only 13 years prior to 
the examination.  The year 1993 is more than 35 years after his 
discharge from service.  Additionally, the Veteran testified at 
his July 2010 Travel Board hearing that his hearing loss came 
much later after service.  Therefore, a continuity of hearing 
loss since service is not established by either the competent 
evidence or the Veteran's own statements.

In conclusion, while mindful of the heightened scrutiny mandated 
by O'Hare, 1 Vet. App. at 365, 367, on account of the unavailable 
service treatment records, the Board finds no basis to grant 
entitlement to service connection for a bilateral hearing loss.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See, 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Residuals of head and eye injuries, and for a bilateral 
knee disorder

The Veteran claims that he was involved in an automobile accident 
sometime in the time period of June to September 1954.  He 
contends that due to this accident he injured his head, that a 
metal plate was inserted into his head, that his head was 
stitched up, and an eye disorder was treated.  Travel Board 
Hearing Transcript, pp. 11-12.  He additionally stated that he 
injured his knees in the accident.  He testified that he was 
unsure if he underwent surgery in-service but he asserts that his 
knees are covered in scars from the accident.  

The Veteran has degenerative joint disease in his knees and 
macular degeneration.  There is, however, no competent evidence 
of any head injury residuals that are related to his time of 
active service.  As noted above there are no service treatment 
records available for review in this case.  Therefore, the Board 
must determine whether the post-service evidence demonstrates any 
current head, eye, or knee injury residuals that are due to 
active service.  See 38 C.F.R. § 3.303(d).  

In this regard, the post-service records reveal that the Veteran 
has received documented treatment for a bilateral knee disorder 
since 2005, and for an eye disorder since 1998.  There also is a 
record of a November 1998 head injury, which occurred at the 
Veteran's place of employment.  The postservice record, however, 
reveals no evidence connecting any current disorder to service.

The Veteran has submitted lay statements from family members and 
friends who recall hearing from that the Veteran was involved in 
an accident in service.  However, none of these statements 
provides any information as to the date the accident occurred or 
any other information that would provide a basis for independent 
verification.  Moreover, none of these laypersons have presented 
any evidence that they have the competency to offer a medical 
opinion,

At his July 2010 Board hearing, the Veteran stated that he had no 
evidence to provide that could be used to show that he was a 
crash rescuer or that documented treatment for the claimed in-
service accident.  The only treatment records he had were records 
in the file that only document treatment since 1998.  Moreover, 
these VA records note visual difficulties only from 1998, not 
since separation from active duty.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for residuals of a head 
injury, residuals of an eye injury, and a bilateral knee 
condition.  

As stated above there are no service treatment records to confirm 
the Veteran's claimed in service automobile accident.  
Additionally, there are no post service treatment records for 
either residuals of a head injury residuals of an eye injury, or 
a bilateral knee disorder until 1998, i.e.,  more than 40 years 
after the Veteran was discharged from active duty.  This evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, is evidence against 
the claim.  Maxson.

The Board acknowledges that Veteran has stated that he has 
received treatment for his residuals of a head injury, residuals 
of an eye injury, and a bilateral knee condition since 
separation.  Furthermore, the Veteran is competent to give 
evidence about his observable symptoms and treatment history.  
Layno.  

In this case, however, the Veteran did not file a claim of 
entitlement to service connection for residuals of a head injury, 
residuals of an eye injury, or a bilateral knee condition until 
2005, more than 45 years following separation.  Additionally 
during his July 2010 hearing, he was unable to offer any evidence 
of treatment prior to the late 1990s.  The Board finds that if 
the Veteran's symptoms had been continuous since service, it 
would be reasonably expected that he could identify treatment for 
these disorders prior to the late 1990s.  Given these 
considerations, the Veteran's contentions that he suffers from 
residuals of an in-service head injury, residuals of an in-
service eye injury, and a bilateral knee disorder due to service 
lack credibility.  Therefore, in the instant case, a continuity 
of symptomatology is not established by the clinical record or by 
the Veteran's own statements.  The claim is therefore denied.

The Board acknowledges that the Veteran believes that his 
disorders are related to his active service injury.  In Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a 
lay person can speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
etiology goes beyond a simple and immediately observable cause-
and-effect relationship, especially considering the medical 
history of the claimed disorders as a whole.  Thus, on the facts 
of this case, the Veteran is not competent to render an opinion 
of etiology.

In conclusion, while mindful of the heightened scrutiny mandated 
by O'Hare, the Board must still conclude that there is no basis 
to grant entitlement to service connection for residuals of a 
head injury, residuals of an eye injury, and a bilateral knee 
disorder.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) is 
denied.
	
Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for residuals of a head injury 
is denied.

Entitlement to service connection for residuals of an eye injury 
is denied.

Entitlement to service connection for bilateral knee condition is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


